DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed on 02/24/2022 have been fully considered but they are not persuasive. The examiner respectfully responds to the REMARKS as below.
4.	Regarding Claim 1,  The applicant argues that Yang and Ge fail to disclose: “receiving, from a base station, single downlink control information (DCI) indicating a plurality of semi persistent scheduling (SPS) physical downlink shared channel PDSCH releases; obtaining a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook including HARQ-ACK information corresponding to the plurality of SPS PDSCH releases; and transmitting, to the base station, the HARQ-ACK codebook, wherein a location in the HARQ-ACK codebook for the HARQ-ACK information is same 
	In response, the examiner respectfully points out Yang, Fig. 13, Base Station (BS) 110, page 32, Fig. 11, page 25, DCI, the DCI is received from the base station (BS) 120 which also indicates SPS PDSCH. Yang discloses through Fig. 11, page 25, HARQ-ACK codebook (i.e. semi-static codebook), and bit field/bit DAI field. UE 120 transmits HARQ-ACK codebook/information to the base station (BS) 120, refer Yang, Fig. 11, page 25, HARQ-ACK codebook (i.e. semi-static codebook.  Fig. 13, Base Station (BS) 110, page 32. Further Yang discloses through Fig. 11, page 25, HARQ-ACK codebook, DCI and SPS PDSCH.  Ge through Abstract, explicitly discloses about plurality of PDSCH through various passages.  Fig. 2 also discloses one or more PDSCH. The paragraph [0081] discloses: a PDSCH having a corresponding physical downlink control channel (PDCCH) a semi persistent scheduling (SPS) PDSCH, or a downlink SPS release, which be referred as an SPS PDSCH release.  Each PDCCH be used to schedule one PDSCH, or be used to schedule a plurality of PDSCHs.  The motivation to combine the teachings of Ge being an analogous prior art would resolve the issue of multi-site scheduling problem.  In addition, it would complement the teachings of Yang.  (Ge, Abstract, [0002] - [0044])
	Thus, by modifying and/or combining the teachings of Yang and Ge would arrive at the above stated limitations.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (International Publication Number: WO 2019/050368 (A1), in view of Ge et al., (Pub. No.: US 2021/0184803 A1).

Regarding Claim 1,	 (Currently Amended) Yang discloses a method performed by a terminal in a wireless communication system, the method comprising: (Yang, Fig. 13, page 32, UE 120, page 32)
 receiving, from a base station, downlink control information (DCI) indicating; (Yang, Fig. 13, Base Station (BS) 110, page 32, Fig. 11, page 25, SPS PDSCH, DCI)
obtaining a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook including a-HARQ-ACK information bit corresponding to; and (Yang, Fig. 11, page 25, HARQ-ACK codebook (i.e. semi-static codebook), and bit field/bit DAI field)
transmitting, to the base station, the HARQ-ACK codebook, (Yang, Fig. 11, page 25, HARQ-ACK codebook (i.e. semi-static codebook.  Fig. 13, Base Station (BS) 110, page 32)
wherein a location in the HARQ-ACK codebook for the HARQ-ACK information is same as for a corresponding SPS PDSCH reception with a lowest SPS index among. (Yang, Fig. 11, page 25, HARQ-ACK codebook, HARQ-ACK information, DCI, SPS PDSCH, bit field/bit DAI field)
Yang is not explicit about following:
a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/the plurality of SPS PDSCH releases.
However, Ge explicitly discloses about following:
a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/plurality of SPS PDSCH releases.  (Ge, Abstract, Ge explicitly discloses about plurality of PDSCH through various passages.  Fig. 2 also discloses one or more PDSCH. The paragraph [0081] discloses: a PDSCH having a corresponding physical downlink control channel (PDCCH) a semi persistent scheduling (SPS) PDSCH, or a downlink SPS release, which be referred as an SPS PDSCH release.  Each PDCCH be used to schedule one PDSCH, or be used to schedule a plurality of PDSCHs)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang before the effective filing date of the claimed invention so that a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/the plurality of SPS PDSCH releases be included in the method.  The motivation to combine the teachings of Ge being an analogous prior art would resolve the issue of multi-site scheduling problem.  In addition, it would complement the teachings of Yang.  (Ge, Abstract, [0002]-[0044])
 
Regarding Claim 2,	 (Original) The combination of Yang and Ge disclose the method of claim 1, further comprising receiving, from the base station, a radio resource control (RRC) message including information configuring the HARQ-ACK codebook as semi-static.  (Yang, page 14 discloses RRC/RRC layer.  Fig. 11, page 25, HARQ-ACK codebook, Fig. 13, Base Station (BS) 110)

Regarding Claim 3,	 (Original) The combination of Yang and Ge disclose the method of claim 1, wherein a value of a HARQ process number field in the DCI indicates a release of an SPS PDSCH configuration with an SPS index of the value.  (Yang, Fig. 11, page 25, HARQ, DCI and SPS PDSCH)

Regarding Claim 4,	 (Original) The combination of Yang and Ge disclose the method of claim 3, wherein the DCI is determined as a valid release, in case that a cyclic redundancy check (CRC) of a corresponding DCI format is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), a new data indicator field in the DCI is set to 0, and values of redundancy version field, modulation and coding scheme field, and frequency domain resource assignment field correspond to predetermined values. (Yang, Fig. 11, page 25, DCI.  Yang discloses about DCI through various passages in the reference, page 14 discloses about DCI format.  Yang discloses about CS-RNTI through page 12.  Yang discloses about MCS and frequency domain resource assignment through page 15)
  
Regarding Claim 5,	 (Original) The combination of Yang and Ge disclose the method of claim 1, wherein the HARQ-ACK codebook is transmitted to the base station on a physical uplink control channel (PUCCH).  (Yang, Fig. 11, page 25 PUCCH, Fig. 13, Base Station (BS) 110)

Regarding Claim 6,	 (Currently Amended) Yang discloses a method performed by a base station in a wireless communication system, the method comprising: (Yang, Fig. 13, page 32, Base Station (BS) 110)
transmitting, to a terminal (Yang, Fig. 13, page 31, terminal (UE) 120), downlink control information (DCI) indicating; and (Yang, Fig. 13, page 32, UE 120, Fig. 11, page 25, SPS PDSCH)
(Yang, Fig. 13, page 31, terminal (UE) 120), a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook including HARQ-ACK information corresponding to, (Yang, Fig. 11, page 25, HARQ-ACK codebook, HARQ-ACK information bit and DCI)
wherein a location in the HARQ-ACK codebook for the HARQ-ACK information is same as for a corresponding SPS PDSCH reception with a lowest SPS index among. (Yang, Fig. 11, page 25, HARQ-ACK codebook, DCI and SPS PDSCH)
Yang is not explicit about following:
a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/plurality of SPS PDSCH releases.
However, Ge explicitly discloses about following:
a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/the plurality of SPS PDSCH releases.  (Ge, Abstract, Ge explicitly discloses about plurality of PDSCH through various passages.  Fig. 2 also discloses one or more PDSCH. The paragraph [0081] discloses: a PDSCH having a corresponding physical downlink control channel (PDCCH) a semi persistent scheduling (SPS) PDSCH, or a downlink SPS release, which be referred as an SPS PDSCH release.  Each PDCCH be used to schedule one PDSCH, or be used to schedule a plurality of PDSCHs)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang before the effective filing date of the claimed invention so that a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/the plurality of SPS PDSCH releases be (Ge, Abstract, [0002]-[0044])
 
Regarding Claim 7,	 (Original) The combination of Yang and Ge disclose the method of claim 6, further comprising transmitting, to the terminal (Yang, Fig. 13, page 31, terminal (UE) 120), a radio resource control (RRC) message including information configuring the HARQ-ACK codebook as semi-static.  (Yang, page 14 discloses RRC/RRC layer, page 25, HARQ-ACK codebook (i.e. semi-static codebook)

Regarding Claim 8,	 (Original) The combination of Yang and Ge disclose the method of claim 6, 
wherein a value of a HARQ process number field in the DCI indicates a release of an SPS PDSCH configuration with an SPS index of the value. (Yang, Fig. 11, page 25, Yang discloses about HARQ, DCI, and SPS PDSCH)
  
Regarding Claim 9,	 (Original) The combination of Yang and Ge disclose the method of claim 8, wherein the DCI is determined as a valid release, in case that a cyclic redundancy check (CRC) of a corresponding DCI format is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), a new data indicator field in the DCI is set to 0, and values of redundancy version field, modulation and coding scheme field, and frequency domain resource assignment field correspond to predetermined values.  (Yang, Fig. 11, page 25, DCI.  Yang discloses about DCI through various passages in the reference, page 14 discloses about DCI format.  Yang discloses about CS-RNTI through page 12.  Yang discloses about MCS and frequency domain resource assignment through page 15)

Regarding Claim 10,	 (Original) The combination of Yang and Ge disclose the method of claim 6, wherein the HARQ-ACK codebook is received from the terminal (Yang, Fig. 13, page 31, terminal (UE) 120) on a physical uplink control channel (PUCCH). (Yang, Fig. 11, page 25, Yang discloses about HARQ-ACK codebook, and PUCCH, Fig. 13, page 32, UE 120)
 
Regarding Claim 11,	 (Currently Amended) Yang discloses a terminal in a wireless communication system, the terminal comprising: (Yang, Fig. 13, page 31, terminal (UE) 120)
a transceiver configured to transmit and receive a signal; and (Yang, Fig. 13, page 31, terminal (UE) 120 has a transceiver which has transmitting and receiving a signal capability)
 	at least one processor configured to: (Yang, Fig. 13, page 31, terminal (UE) 120 has a processor 122)
receive, from a base station, downlink control information (DCI) indicating, (Yang, Fig. 13, Base Station (BS) 110, page 32, Fig. 11, page 25, SPS PDSCH, DCI)
obtain a hybrid automatic repeat request acknowledgement (HARQ- ACK) codebook including HARQ-ACK information corresponding to the DCI, and (Yang, Fig. 11, page 25, HARQ-ACK codebook (i.e. semi-static codebook), and bit field/bit DAI field)
transmit, to the base station, the HARQ-ACK codebook, (Yang, Fig. 11, page 25, HARQ-ACK codebook (i.e. semi-static codebook.  Fig. 13, Base Station (BS) 110, page 32)
wherein a location in the HARQ-ACK codebook for the HARQ-ACK information bit corresponding to the same as for a corresponding SPS PDSCH reception with a lowest SPS index among.  (Yang, Fig. 11, page 25, HARQ-ACK codebook, HARQ-ACK information, DCI, SPS PDSCH, bit field/bit DAI field)
Yang is not explicit about following:
a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/plurality of SPS PDSCH releases.
However, Ge explicitly discloses about following:
a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/the plurality of SPS PDSCH releases.  (Ge, Abstract, Ge explicitly discloses about plurality of PDSCH through various passages.  Fig. 2 also discloses one or more PDSCH. The paragraph [0081] discloses: a PDSCH having a corresponding physical downlink control channel (PDCCH) a semi persistent scheduling (SPS) PDSCH, or a downlink SPS release, which be referred as an SPS PDSCH release.  Each PDCCH be used to schedule one PDSCH, or be used to schedule a plurality of PDSCHs)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang before the effective filing date of the (Ge, Abstract, [0002]-[0044])
  
Regarding Claim 12,	 (Currently Amended) The combination of Yang and Ge disclose the terminal of claim 11, wherein the at least one processor is further configured to receive, from the base station, a radio resource control (RRC) message including information configuring the HARQ-ACK codebook as semi-static.  (Yang, page 14 discloses RRC/RRC layer, page 25, HARQ-ACK codebook (i.e. semi-static codebook))
 
Regarding Claim 13. (Original) The combination of Yang and Ge disclose the terminal of claim 11, wherein a value of a HARQ process number field in the DCI indicates a release of an SPS PDSCH configuration with an SPS index of the value. (Yang, Fig. 11, page 25, Yang discloses about HARQ, DCI, and SPS PDSCH)

 Regarding Claim 14,	 (Original) The combination of Yang and Ge disclose the terminal of claim 13, wherein the DCI is determined as a valid release, in case that a cyclic redundancy check (CRC) of a corresponding DCI format is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), a new data indicator field in the DCI is set to 0, and values of redundancy version field, modulation (Yang, Fig. 11, page 25, DCI.  Yang discloses about DCI through various passages in the reference, page 14 discloses about DCI format.  Yang discloses about CS-RNTI through page 12.  Yang discloses about MCS and frequency domain resource assignment through page 15)
 
Regarding Claim 15,	 (Original) The combination of Yang and Ge disclose the terminal of claim 11, wherein the HARQ-ACK codebook is transmitted to the base station on a physical uplink control channel (PUCCH). (Yang, Fig. 11, page 25, Yang discloses about HARQ-ACK codebook, and PUCCH, Fig. 13, page 32, Base Station (BS) 110)

 Regarding Claim 16,	 (Currently Amended) Yang discloses a base station in a wireless communication system, the base station comprising: (Yang, Fig. 13, page 32 discloses about a base station (BS) 110)
a transceiver configured to transmit and receive a signal; and (Yang, Fig. 13, page 32, BS 110 has a transceiver)
 at least one processor configured to: (Yang, Fig. 13, page 32, BS 110 has a processor 112)
transmit, to a terminal, downlink control information (DCI) indicating, and (Yang, Fig. 13, page 32, UE 120, Fig. 11, page 25, SPS PDSCH)
receive, from the terminal, a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook including HARQ-ACK information corresponding to the DCI, (Yang, Fig. 11, page 25, HARQ-ACK codebook, HARQ-ACK information bit and DCI)
wherein a location in the HARQ-ACK codebook for the HARQ-ACK information is same as for a corresponding SPS PDSCH reception with a lowest SPS index among. (Yang, Fig. 11, page 25, HARQ-ACK codebook, DCI and SPS PDSCH)
Yang is not explicit about following:
a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/plurality of SPS PDSCH releases.
However, Ge explicitly discloses about following:
a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/the plurality of SPS PDSCH releases.  (Ge, Abstract, Ge explicitly discloses about plurality of PDSCH through various passages.  Fig. 2 also discloses one or more PDSCH. The paragraph [0081] discloses: a PDSCH having a corresponding physical downlink control channel (PDCCH) a semi persistent scheduling (SPS) PDSCH, or a downlink SPS release, which be referred as an SPS PDSCH release.  Each PDCCH be used to schedule one PDSCH, or be used to schedule a plurality of PDSCHs)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang before the effective filing date of the claimed invention so that a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases/the plurality of SPS PDSCH releases be included in the method.  The motivation to combine the teachings of Ge being an (Ge, Abstract, [0002]-[0044])
 
Regarding Claim 17,	 (Currently Amended) The combination of Yang and Ge disclose the base station of claim 16, wherein the at least one processor is further configured to transmit, to the terminal, a radio resource control (RRC) message including information configuring the HARQ- ACK codebook as semi-static. (Yang, page 14 discloses RRC/RRC layer, page 25, HARQ-ACK codebook (i.e. semi-static codebook))
 
Regarding Claim 18,	 (Original) The combination of Yang and Ge disclose the base station of claim 16, wherein a value of a HARQ process number field in the DCI indicates a release of an SPS PDSCH configuration with an SPS index of the value. (Yang, Fig. 11, page 25, Yang discloses about HARQ, DCI, and SPS PDSCH)
 
Regarding Claim 19,	 (Original) The combination of Yang and Ge disclose the base station of claim 18, wherein the DCI is determined as a valid release, in case that a cyclic redundancy check (CRC) of a corresponding DCI format is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), a new data indicator field in the DCI is set to 0. and values of redundancy version field, modulation and coding scheme field, and frequency domain resource assignment field correspond to predetermined values.  (Yang, Fig. 11, page 25, DCI.  Yang discloses about DCI through various passages in the reference, page 14 discloses about DCI format.  Yang discloses about CS-RNTI through page 12.  Yang discloses about MCS and frequency domain resource assignment through page 15)
  
Regarding Claim 20,	 (Original) The combination of Yang and Ge disclose the base station of claim 16, wherein the HARQ-ACK codebook is received from the terminal on a physical uplink control channel (PUCCH). (Yang, Fig. 11, page 25, Yang discloses about HARQ-ACK codebook, and PUCCH, Fig. 13, page 32, UE 120)
  					Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Yang et al., (Pub. No.: US 2014/0328292 A1), The reference has relevant information to the application disclosure.  Discloses about SPS PDSCH release.  The paragraphs [0013], [0022], [0046], Fig. 6, [0081]-[0082], Fig. 10, [0093], [0096], [0107], and [0110], [0114], [0116], [0137], and Fig. 19, [0156] disclose about SPS release or SPS PDSCH release.
(b) Han et al., (Pub. No.: US 2014/0003302 A1), The paragraphs [0025], [0033]-[0034], and [0035] disclose about PDSCH and SPS release.
(c) Wang et al., (Pub. No.: US 2010/0067457 A1), The paragraphs [0007]-[0008], and [0010] etc. disclose about release of semi-persistent resources.
(d) Ishii et al., (Pub. No.: US 2011/0103336 A1), The paragraphs, [0007], Fig. 3, [0066], and paragraph [0227] disclose about plurality of PDSCH and SPS release.
(e) Moon et al., (Pub. No.: US 2012/0307758 A1), The paragraph [0090] discloses about SPS release.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463